         Case 4:21-cv-03323-HSG Document 36 Filed 09/10/21 Page 1 of 3



 1
     KAY M. PARKER, ESQ. (SBN 143140)
 2   3700 Tully Rd., #16
     Modesto, CA 95356
 3   Tel. (559) 260-7171
     Email: kay@mckenzieparker.com
 4
     JAMES F. DRAKE, IV (SBN 301178)
 5
     DRAKE LAW GROUP
 6   620 Newport Center Dr., Ste. 1100
     Newport Beach, CA 92660
 7   Tel. (833) 372-5354
     Email: james@drakelfg.com
 8
     ATTORNEYS FOR PLAINTIFFS
 9

10   LOUIS A. LEONE, ESQ. (SBN: 099874)
     KATHERINE A. ALBERTS, ESQ. (SBN: 212825)
11   LEONE & ALBERTS
     A Professional Corporation
12   1390 Willow Pass Road, Suite 700
     Concord, CA 94520
13
     Telephone:     (925) 974-8600
14   Facsimile:     (925) 974-8601
     Email: lleone@leonealberts.com
15          kalberts@leonealberts.com
16   ATTORNEYS FOR DEFENDANTS
17
                                 UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA

19
     GINA GARRETT, an individual, LESLIE          Case No.: 4:21-cv-03323-HSG
20   TAVERNIER, an individual,
                                                  JOINT STIPULATION AND ORDER
21
                 Plaintiffs,                      EXTENDING TIME FOR FILING
22                                                OF PLAINTIFFS’ OPPOSITION TO
           vs.                                    THE INDIVIDUAL DEFENDANTS'
23                                                MOTION TO DISMISS
     GOVERNING BOARD OF TRUSTEES FOR
24   OAKLAND UNIFIED SCHOOL DISTRICT;             [Civ. L. R. 6-2, 7-12]
     KYLA JOHNSON-TRAMMELL, individually;
25
     TARA GARD, individually; and JENINE
26   LINDSEY, individually,

27               Defendants.
28
                                              1
     JOINT STIPULATION AND ORDER                            Case No.: 4:21-cv-03323-HSG
     RE PLFS' OPP. TO INDIVIDUAL DEFS' MTN. DISMISS
          Case 4:21-cv-03323-HSG Document 36 Filed 09/10/21 Page 2 of 3



 1          WHEREAS, on August 27, 2021, Individual Defendants KYLA JOHNSON-

 2   TRAMMELL, TARA GARD, and JENINE LINDSEY (“the Individual Defendants”) filed and

 3   served their Motion to Dismiss (Doc. 34) in response to Plaintiffs GINA GARRETT and LESLIE

 4   TAVERNIER’S Complaint. This Motion to Dismiss is set for hearing on December 16, 2021;

 5          WHEREAS, pursuant to Local Rule 7, the due date is September 10, 2021 for Plaintiffs’

 6   Opposition to the Individual Defendants' Motion to Dismiss for the December 16, 2021 hearing;

 7          WHEREAS, Plaintiffs' counsel KAY PARKER is currently scheduled for eye surgery in

 8   approximately 3 weeks and wishes to finalize the Plaintiffs' OPPOSITION TO THE
 9   INDIVIDUAL DEFENDANTS' MOTION TO DISMISS after she has completed and recovered

10   from her eye surgery, there being no urgency to have it filed by September 10, 2021 for the

11   December 16, 2021 hearing;

12          THEREFORE, pursuant to Local Rule 6-2, Plaintiffs GINA GARRETT and LESLIE

13   TAVERNIER and the Individual Defendants TARA GARD, JENINE LINDSEY, AND KYLA

14   JOHNSON-TRAMMELL, by and through their respective counsel of record, do hereby stipulate

15   to the following:

16          1) If the Court executes the Order set forth below, Plaintiffs GINA GARRETT and LESLIE

17   TAVERNIER will have until October 19, 2021 to file and serve their Opposition to the Individual

18   Defendants' Motion to Dismiss, set for hearing December 16, 2021. Defendants' will have until

19   November 2, 2021 to file and serve their Reply Brief.

20          IT IS SO STIPULATED.
21
     Dated: Sept. 9, 2021                        LAW OFFICES OF KAY M. PARKER AND
22                                               DRAKE LEGAL GROUP
                                                 By:    /S/ KAY M. PARKER          __
23                                               Kay M. Parker
                                                 Attorneys for Plaintiffs
24                                               Gina Garrett and Leslie Tavernier
25

26   Dated: Sept. 9, 2021                        LEONE & ALBERTS
                                                     s/ Katherine Alberts
27
                                                 KATHERINE A. ALBERTS
28
                                                    2
     JOINT STIPULATION AND ORDER                                    Case No.: 4:21-cv-03323-HSG
     RE PLFS' OPP. TO INDIVIDUAL DEFS' MTN. DISMISS
        Case 4:21-cv-03323-HSG Document 36 Filed 09/10/21 Page 3 of 3


                                       Attorney for Defendants
 1
                                       Governing Board of Trustees for Oakland Unified
 2                                     School District, Kyla Johnson-Trammell, and
                                       Jenine Lindsey
 3

 4

 5

 6
               PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7

 8

 9
     Dated: 9/10/2021                  ___________________________________
10                                     Hon. Haywood S. Gilliam, Jr.
                                       United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
     JOINT STIPULATION AND ORDER                          Case No.: 4:21-cv-03323-HSG
     RE PLFS' OPP. TO INDIVIDUAL DEFS' MTN. DISMISS
